Citation Nr: 0401318	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-07 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disability claimed as bursitis. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic frontal sinusitis.


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran-Appellant




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from April 1958 to April 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in January 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which reopened a 
previously denied claim for service connection for residuals 
of a right shoulder injury and chronic frontal sinusitis, and 
denied the service connection claims on the merits.  The 
veteran entered notice of disagreement with this decision in 
March 2001; the RO issued a statement of the case in April 
2002; and the veteran entered a substantive appeal, on a VA 
Form 9, which was received in June 2002.  The veteran 
appeared and testified at personal hearings at the RO in May 
2000, and before the undersigned Veterans' Law Judge, sitting 
at St. Petersburg, in June 2003.  

The reopened claims are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims to reopen on 
appeal has been obtained; in light of the reopening of the 
claims for service connection for a right shoulder disability 
claimed as bursitis and chronic frontal sinusitis, there is 
no reasonable possibility that additional assistance would 
further aid in substantiating the claims to reopen. 

2.  A November 1995 Board decision denied service connection 
for a right shoulder disability and chronic sinusitis.

3.  The evidence received since the November 1995 Board 
decision that is new, by itself or in connection with 
evidence previously assembled, is of sufficient significance 
that it must be considered in order to fairly decide the 
merits of claims for service connection for a right shoulder 
disability and chronic sinusitis. 


CONCLUSIONS OF LAW

1.  The Board's November 1995 decision to deny service 
connection for a right shoulder disability and chronic 
sinusitis was final when issued.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  The evidence received subsequent to the Board's November 
1995 decision is new and material, and the requirements to 
reopen the claims of entitlement to service connection for 
residuals of a right shoulder injury and chronic sinusitis 
have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 20.1105 (2003); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information and evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has 
issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003).  

As the claim to reopen was filed prior to the August 29, 
2001, effective date of the VA regulations implementing the 
VCAA, only the VCAA's duty to notify applies.  See 66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001); see also 38 U.S.C.A. 
§ 5103A(f),(g) (West 2002).  The applicable duty to assist 
the veteran in developing the evidence pertinent to the claim 
requires VA, pursuant to former law and regulation, to 
directly request records in the custody of military 
authorities or maintained by another Federal agency and, with 
the appellant's assistance, attempt to obtain records 
maintained by State or local governmental authorities and 
medical, employment, or other non-governmental records 
pertinent and specific to the claim.  38 C.F.R. 
§ 3.159(a),(c) (2000).

The Board finds that, in this appellant's case, the 
requirements of applicable statute and regulations regarding 
duties to notify and assist have been met with regard to the 
claims to reopen service connection for residuals of a right 
shoulder injury and chronic sinusitis.  Especially in light 
of the finding that new and material evidence has been 
received and the reopening of the claims for service 
connection for residuals of a right shoulder injury and 
chronic frontal sinusitis, no further evidence is necessary 
to substantiate the veteran's claims to reopen service 
connection for residuals of a right shoulder injury and 
chronic sinusitis.  See 38 U.S.C.A. § 5103(a) (West 2002).  
In this veteran's case, there is no reasonable possibility 
that further assistance would aid in substantiating the 
veteran's claims to reopen.  See 38 C.F.R. § 3.159(a),(c) 
(2000).  Accordingly, notwithstanding any deficiencies of VA 
in discharging its duties to assist and notify, no further 
notice to the appellant or assistance in acquiring additional 
evidence is required by applicable statute and regulations on 
the questions of whether new and material evidence has been 
received to reopen the claims for service connection.  
(Further assistance regarding the reopened claims for service 
connection for residuals of a right shoulder injury and 
chronic frontal sinusitis is addressed below in the REMAND 
section of this decision)

II.  New and Material Evidence to Reopen Claims

The veteran's claims for service connection for a right 
shoulder disability and chronic sinusitis were denied in a 
November 1995 Board decision.  The bases of the determination 
were that the disabilities were not chronic in service, did 
not manifest continuous symptomatology after service 
separation, and the currently diagnosed disabilities of the 
right shoulder (degenerative arthritis) and sinusitis were 
not shown by the competent medical evidence to be related to 
the veteran's service.  The Board's November 1995 decision 
denying an appeal for service connection for a right shoulder 
disability and chronic sinusitis was final when issued.  38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 20.1100.  

The January 2001 RO rating decision on appeal reopened the 
claims for service connection for a right shoulder disability 
and chronic sinusitis.  The Board has a legal duty to address 
the "new and material evidence" requirement regardless of 
the actions of the RO.  If the Board finds that no new and 
material evidence has been submitted, it is bound by a 
statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); 
see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  As applied to the 
present claim, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the VA 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  
Consequently, the evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is that evidence added to the record since the final November 
1995 Board decision.

In the November 1995 Board decision, service connection for 
right shoulder disability and chronic sinusitis was denied on 
the basis that inservice symptomatology was acute and 
transitory and unrelated to currently diagnosed disorders.

The evidence received subsequent to the November 1995 Board 
decision includes additional private medical evidence, the 
veteran's hearing testimony, and VA outpatient treatment 
records.  The additional private medical evidence includes a 
diagnosis of right rotator cuff tear, with multiple right 
shoulder abnormalities, based on a December 1999 magnetic 
resonance imaging of the right shoulder.  A letter from a 
private physician, dated in August 1998, also reflects 
treatment of the veteran in the late 1960s for acute bursitis 
of the right shoulder.  VA outpatient treatment records 
dating in the late 1990s include a diagnosis of sinusitis.  
The veteran's hearing testimony includes additional details 
pertaining to chronic in-service symptomatology and 
continuous post-service symptomatology of the right shoulder 
and sinuses.  The Board finds that this additional evidence 
is new, and, by itself or in connection with evidence 
previously assembled, is of sufficient significance that it 
must be considered in order to fairly decide the merits of 
claims for service connection for a right shoulder disability 
and chronic sinusitis.  The evidence received in connection 
with the attempt to reopen the claims, insofar as it 
addresses continuous post-service symptomatology, bears 
directly and substantially on the question of whether chronic 
disorders were present and continued following service 
discharge and whether currently disability is traceable to 
inservice disorders, the basis of the earlier denial.

For these reasons, the Board finds that the evidence received 
subsequent to the Board's November 1995 decision is new and 
material, and the requirements to reopen the claims of 
entitlement to service connection for a right shoulder 
disability and chronic sinusitis have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7104; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 20.1105; 38 C.F.R. § 3.156(a) (2001). 
As the claims for service connection are reopened, the Board 
will address the claims below in the REMAND section of this 
decision. 




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a right 
shoulder disability claimed as bursitis is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for chronic frontal 
sinusitis is reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  

While the RO has provided the veteran with the regulatory 
provisions of the VCAA, and has assisted the veteran with his 
claims, the record does not reflect that the veteran has been 
specifically notified of which evidence the veteran is 
expected to obtain and submit, and which evidence VA will 
obtain regarding the veteran's service connection claims.  
Because there is already unfavorable medical etiology opinion 
evidence of record, the veteran needs to be notified that he 
should obtain 


and submit private medical etiology opinions, preferably by 
physicians, which relate his currently diagnosed disabilities 
of the right shoulder and chronic frontal sinusitis to some 
injury or disease in service.  

VA shall provide the veteran a medical examination or medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  A VA examination and medical 
etiology opinion are "necessary to make a decision on a 
claim" where, as in this case, there is competent evidence 
of a current disability (right shoulder disability and 
sinusitis), the lay evidence (veteran's written assertions 
and testimony) indicates that the disability or symptoms may 
be associated with the claimant's active service, and the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1),(2) 
(West 2002).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), in addition to those 
specified below, are fully complied with 
and satisfied.  See also 38 C.F.R. § 
3.159 (2003).  The RO should also notify 
the veteran of what evidence is required 
to substantiate the claims for service 
connection for a right shoulder 
disability claimed as bursitis and 
chronic frontal sinusitis, what evidence, 
if any, the veteran is to submit, and 
what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The notice should include 
advising the veteran that, because there 
is already unfavorable medical etiology 
opinion evidence of record, he should 
obtain and submit private medical 
etiology opinions, preferably by a 
physician, which relate currently 
diagnosed disabilities of the right 
shoulder and chronic 


frontal sinusitis to some injury or 
disease in service.  Any notice given, or 
action taken thereafter by the RO, must 
also comply with all applicable legal 
precedent.

2.  The RO should schedule the veteran 
for VA orthopedic and sinus examinations, 
send the claims folder to the VA 
examiners for review, and advise the 
examiners that the examinations are for 
two separate issues: entitlement to 
service connection for residuals of a 
right shoulder injury (claimed as 
bursitis) and service connection for 
chronic frontal sinusitis.  The purposes 
of the examinations are to determine the 
nature and etiology of the veteran's 
current right shoulder disability and 
sinusitis.  
The examiners are requested to review the 
relevant documents in the claims file and 
to indicate in writing that the they have 
reviewed the relevant documents in the 
claims file in conjunction with each 
examination.  The review of the history 
should include notation of all relevant 
facts, not just an oral history reported 
by the veteran, so that the examiner's 
opinion is based on an accurate history, 
including an accurate history of in-
service symptomatology (including the 
absence of complaints and/or findings) 
and post-service symptomatology 
(including the absence of complaints 
and/or findings), as well as current 
complaints and findings.  Any 
evaluations, studies, or tests deemed 
necessary should be conducted.  All 
pertinent clinical findings should be 
reported.  If any examiner is unable to 
render any opinion, the examiner should 
indicate in writing the reason why he or 
she was unable to offer the opinion.  
A. The VA orthopedic examiner is 
requested to do the following: 
(i) Please examine the veteran to render 
a current diagnosis of a right shoulder 
disorder (claimed as bursitis), and to 
determine the nature and etiology of any 
current right shoulder disability.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by you should 
be conducted.  
(ii) Please offer medical opinions 
regarding the etiology of the veteran's 
currently diagnosed right shoulder 
disability.  Please provide a rationale 
for your opinions.  The examiner should 
answer the following questions:  
	a) What is the most likely etiology 
of the veteran's currently diagnosed 
right shoulder disability? 
	b) Is it at least as likely as not 
that the veteran's currently diagnosed 
right shoulder disability is 
etiologically related to any injury or 
disease in service?  Please specifically 
include in your opinion a discussion of 
the currently diagnosed degenerative 
arthritis and rotator cuff tear of the 
right shoulder, and a June 1994 VA 
orthopedic examination report and 
etiology opinion. 

B.  The VA sinus examiner is requested to 
do the following: 
(i) Please examine the veteran to render 
a current diagnosis regarding symptoms 
claimed to be, and previously diagnosed 
as, sinusitis, and to determine the 
nature and etiology of any current 
chronic sinusitis.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by you should be conducted.  
You should review the relevant portions 
of the claims file in conjunction with 
the examination and indicate in writing 
that you have done so.  
(ii) Please offer medical opinions 
regarding the etiology of the veteran's 
currently diagnosed sinusitis.  Please 
provide a rationale for your opinions.  
The examiner should answer the following 
questions:  
	a) What is the most likely etiology 
of the veteran's currently diagnosed 
sinusitis, or symptoms previously 
diagnosed as sinusitis? 
	b) Is it at least as likely as not 
that the veteran's currently diagnosed 
sinusitis is etiologically related to any 
injury or disease in service?  Please 
specifically include in your opinion a 
discussion of a June 1994 VA ear disease 
examination report and etiology opinion.

3.  Thereafter, the RO should 
readjudicate the reopened claims.  If the 
decision is not fully favorable to the 
veteran, the RO should issue a 
supplemental statement of the case to the 
veteran and his attorney and they should 
be given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



